DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
SPECIES A – method of FIG. 2 (described at ¶¶0097-0114)
SPECIES B – method of FIG. 3 (described at ¶¶0115-0131)
The species are independent or distinct because they are mutually exclusive methods of optimizing noise. For example, Species A includes an inhibition step 140 for inhibiting the distribution step 130 for distributing the required power when the predominant noise source of the rotorcraft is not an engine, but not included in Species B.  In addition, these species are not obvious variants of each other based on the current record. In contrast, Species B includes a switch-on step 240 for switching on the electric machine in anticipation may then be performed whenever a powering authorization is issued following the third monitoring step 230, and if the second monitoring step 220 determines that the electric machine is in an off state, but not included in Species A. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 appears generic.
Pursuant to MPEP § 808.02, there would be a serious burden on the examiner if restriction/election were not required. Specifically, the species require a different field of search. It is necessary to employ different search strategies, queries, and/or search terms, such that a search for one of the species is not likely to result in finding art pertinent to the other(s). Further, the prior art applicable to one species would not likely be applicable to another species. Even if all searches were coextensive, which is not the case, applying additional reference material and/or providing further discussion for each additional species examined, including prior art and non-prior art issues, would present a serious burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083

DATE 
August 1, 2021
/JASON H DUGER/Primary Examiner, Art Unit 3741